Citation Nr: 0517961	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-36 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In February 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket.  In March 2004, the 
Board remanded this case to the RO for additional evidentiary 
development.  As the RO completed the Board's requested 
development, no further action is needed to ensure 
compliance. Stegall v. West, 11 Vet.App. 268 (1998).  


FINDING OF FACT

Bilateral hearing loss, as defined by VA regulation, was not 
present during service or for many years thereafter, and 
there is clear and convincing evidence that the post-service 
hearing loss is unrelated to noise exposure in service, 
including during combat with the enemy. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and service connection may not be presumed on 
the basis of manifestation of the disability within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.385 
(2004).  




VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In this case, the RO provided the pre-adjudicatory VCAA 
notice by letter in October 2002, prior to the initial 
adjudication in this case.  A second letter was provided in 
April 2004.  The notice included the type of evidence needed 
to substantiate the claim of service connection, namely:  
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was given 60 days to respond.  In the statement 
of the case, dated in November 2003, the RO cited 38 C.F.R. 
§ 3.159 with the provision that the claimant may provide any 
evidence in his possession that pertained to the claim.  And 
in the March 2004 remand, the veteran was again informed to 
submit any evidence in his possession that supported his 
claim.

As for the timing of the § 3.159 notice that followed the 
initial adjudication, the timing did not prejudice the case 
because after the notice the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, and he did submit additional argument. 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra.  (38 C.F.R. § 3.159 notice).

As for the deciding of the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory on-year 
period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained the veteran's 
service medical records.  The veteran underwent a VA 
examination, and VA medical records have been obtained.  As 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110. 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  This may be accomplished 
by affirmatively showing inception during service or through 
the application of statutory presumptions.  38 C.F.R. § 
3.303(a).

Factual Background 

The veteran served on active duty in the Army from January 
1951 to October 1952.  His DD Form 214 reflects that he was 
awarded the Combat Infantryman Badge (CIB).  His primary 
military occupational specialty was that of a lineman, and he 
was assigned to Headquarters & Headquarters Company, 2nd 
Battalion, 32nd Infantry Regiment.

The veteran's service medical records indicate that at the 
time of the September 1950 enlistment examination, no defects 
were noted with respect to his ears, and his hearing was 
15/15 on whispered voice testing.  On separation medical 
examination in October 1952, the veteran's ears were normal 
and his hearing was 15/15 on whispered and spoken voice 
testing.  The service medical records are negative for 
hearing loss.  

In August 2002, the veteran claimed service connection for 
hearing loss.  He related that he was treated for hearing 
loss during service, and reported that he received VA 
treatment for hearing loss after service.  He stated that he 
worked in the textile industry for over 56 years.

In August 2003, the veteran submitted a letter from a fellow 
veteran, M.L.B., Jr.  In this letter, M.L.B., Jr., related 
that he was in the same company and platoon with him at Fort 
Jackson, South Carolina, from January 1951 to May 1951.  He 
stated, "I recall us going through training and remember the 
"explosion" that occurred near you while at Fort Jackson, 
SC."  

In March 2004, the Board remanded this case to the agency of 
original jurisdiction (AOJ), primarily to obtain VA medical 
records and for a VA examination.

VA outpatient treatment records, dated from 2002 to 2005, 
document the veteran's complaint of hearing loss in August 
2002, which was attributed to a concussion injury sustained 
in service.

By a letter to the veteran dated in April 2004, the AOJ asked 
him to submit evidence showing that his hearing loss existed 
from military service to the present, including medical 
records and employment records.

In a subsequent statement, the veteran said he had no 
additional evidence to submit.  He said he was assigned to 
the 32nd Infantry in the 7th Division as a corporal.  He said 
he was stationed at Fort Jackson during basic training when 
an explosion went off as a training exercise.

On VA examination in April 2005, the veteran complained of 
hearing loss, worse on the right, since he had a blast injury 
on that side during service.  He reported that during basic 
training, there was an explosion at close range which blew 
his helmet off.  He said he was also on the front line in 
Korea for nine months.  

Audiometric testing performed in April 2005 revealed that 
pure tone decibel thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
85
85
90
LEFT
35
50
75
85
85

Speech recognition scores on the Maryland CNC were 64 percent 
in the right ear and 84 percent in the left ear.  The 
diagnosis was moderately severe to severe sensorineural 
hearing loss bilaterally.  

After a review of the claims file, on the question of whether 
the veteran's hearing loss was related to service, the 
examiner stated that the veteran had a whisper test at 
separation which was not sensitive to unilateral or high 
frequency hearing loss, and as there were no audiograms 
available for review, she concluded that the issue of service 
connection could not be resolved without resorting to mere 
speculation.

The veteran's representative argues that the veteran's 
current hearing loss was consistent with his duties in 
service, as he fired weapons without ear protection in 
addition to the accident suffered during boot camp.

Analysis

The veteran contends that he has bilateral hearing loss which 
is attributable to his military service, specifically to an 
explosion during basic training.

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

Hearing loss was not shown to be present during service and 
hearing loss was first shown in 2002, almost fifty years 
after service.  For these reasons, service connection for 
hearing loss cannot be established on the basis that hearing 
loss was shown during service or that hearing loss was 
manifest within the one-year presumptive period for chronic 
disease, sensorineural hearing loss.  38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. § 3.303, 3.307, 3.309.  

This however does not end the analysis.  Since the veteran is 
a combat veteran, under 38 U.S.C.A. § 1154(b), the Board must 
also determine whether as a combat veteran, he is entitled to 
service connection for a claimed disability.  First, it must 
be determined whether there is evidence of service incurrence 
of an injury.  And second, whether the injury is consistent 
with the circumstances and conditions of such service.  

In this case, the post-service evidence since 2002 
establishes that the veteran has bilateral hearing loss that 
meets the VA standard for hearing disability under 38 C.F.R. 
§ 3.385.  Service records also show that the veteran was a 
combat infantryman during the Korean conflict.  The Board 
accepts this as satisfactory evidence of noise exposure as 
such exposure is consistent with the circumstances and 
conditions of such service.  Since the veteran has met both 
requirements there is a factual presumption of service 
connection, which is rebuttal by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b). 

The remaining question is whether there is medical evidence 
of a nexus between the current hearing loss and noise 
exposure during service, which is an essential element in any 
claim for service connection.  Where as here the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
support the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Alternatively, the nexus between the current disability and 
service can be satisfied by evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997)

Although the veteran has shown that he currently suffers from 
a bilateral hearing impairment and noise exposure during 
service is consistent with his service as a combat 
infantryman, the only probative medical evidence addressing 
whether the current hearing loss is related to service 
consists of the findings and opinion of the VA examiner.  The 
VA examiner had reviewed the veteran's file, but was unable 
to associate the veteran's current hearing loss to noise 
exposure during service without 


resorting to mere speculation.  Also there is a prolonged 
period for about 50 years after service without documentation 
of hearing loss, which opposes rather supports continuity of 
symptomatolgy.  

As for the statement of the fellow veteran, while he is 
competent to describe the explosion, as a layperson, he is 
not competent to offer a medical diagnosis or opinion as to 
the relationship, if any, between the noise exposure in 
service and the veteran's current hearing loss. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  

As only independent medical evidence may be considered by the 
Board to support its finding, in the absence of medical 
evidence of a causal relationship between noise exposure in 
service and current hearing loss and in the absence of 
continuity of symptomatology, there is clear and convincing 
evidence, uncontroverted, that the current hearing loss is 
unrelated to service. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


